Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 6/2/2022 and 6/16/2022.

Election/Restrictions
	Applicant’s election without traverse in the Reply filed on 6/2/2022 of group I, claims 1-8 is acknowledged.
Applicant has elected in the Reply filed on 6/2/2022 and 6/16/2022 the following species: 
	A. the one or more SOIs are introduced into one or more of the plurality of TI host cells by recombinase-mediated integration (claim 2)
	B. the SOI encodes a single chain antibody (claim 5)
	C. the cellular attribute is cell titer (claim 6)
	D. the specific product attribute is level of glycosylation (claim 7)
	E. the one or more SOis are introduced into one or more of the plurality of TI host cells at one or more loci is SEQ ID NO 1 (claim 8)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 1-8 are pending.
Claims 1-8 are under examination in this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahr et al. (5/26/2016) US Patent Application Publication 2016/0145645 A1 cited in the 2/1/2022 IDS (hereinafter referred to as "Bahr").

	With regards to claims 1-7, Bahr teaches:
	a) as in claims 1-7, a method for generating and high throughput screening a library of targeted integration (TI) host cells expressing at least one sequence of interest (SOI) comprising: a) generating a library of TI host cells, wherein said library comprises a plurality of TI host cells expressing one or more SOIs, by: i) providing a plurality of TI host cells; ii) contacting the plurality of TI host cells with a plurality of vectors, wherein the vectors comprise one or more SOIs; iii) introducing the one or more SOIs into one or more of the plurality of TI host cells; b) separating said library into single clones; and c) screening the clones for a specific cellular or product attribute; wherein the one or more SOIs are introduced into one or more of the plurality of TI host cells by recombinase-mediated integration; wherein the one or more SOIs are operably linked to one or more regulatable promoters; wherein the TI host cells are mammalian host cells; wherein the SOI encodes a single chain antibody; wherein the specific cellular attribute is cell titer; wherein the specific product attribute is level of glycosylation (see [0012] to [0110]).
	Thus, Bahr anticipates the present claims.

Allowable Subject Matter
 Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639